Citation Nr: 0405155	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for malaria.

3.  Entitlement to an increased (compensable) evaluation for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 2000 
which denied service connection for malaria and hypertension, 
and denied an increased (compensable) rating for infectious 
hepatitis.  A Travel Board hearing was held in September 
2003. 


FINDINGS OF FACT

1.  Hypertension was not present in service or for years 
thereafter, it was not caused by any incident of service, and 
it was not caused or worsened by service-connected infectious 
hepatitis.

2.  Malaria is not medically shown during or since service.

3.  Service-connected infectious hepatitis is manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and it is not proximately due to or the result of 
service-connected infectious hepatitis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  The criteria for a 10 percent rating for infectious 
hepatitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service in the Navy from June 1954 to 
October 1957.  Service medical records show a blood pressure 
reading of 138/84 was recorded on the veteran's entrance 
examination in June 1954.  From December 1955 to February 
1956, he was hospitalized for treatment of infectious 
hepatitis with jaundice.  On admission, he had jaundice and a 
palpable liver.  During this hospitalization, his liver 
function studies returned to normal, after which he was 
monitored during a several week period of ambulation and 
activity.  He was then returned to full duty.  The separation 
examination in October 1957 was normal.  A blood pressure 
readying of 118/80 was reported on that occasion.  

In June 1976, the veteran filed a claim for service 
connection for infectious hepatitis with yellow jaundice.  He 
did not refer to any other medical problems.

A July 1976 RO decision granted service connection and a 
noncompensable rating for infectious hepatitis.  

Private medical records dated from 1989 to 1992 show the 
veteran's treatment for conditions including hypertension.  
He was prescribed anti-hypertensive medication.  

The veteran filed his current compensation claims in July 
1999.

VA outpatient treatment records dated from 1998 to 2001 show 
the veteran's treatment for hypertension and other medical 
problems.  In March 1999, it was noted that he had a palpable 
liver, which was non-tender with hard borders.  The 
impression included history of hepatitis B and enlarged 
liver.  A computerized tomography (CT) scan disclosed fatty 
infiltration of the liver with mild hepatomegaly.  An 
enlarged liver was also noted in June 1999.

On a VA examination in December 2001, the veteran denied any 
current gastrointestinal symptoms.  He was noted to be well-
developed and well-nourished.  His blood pressure was 163/84, 
and it was noted that he was currently being treated for 
hypertension.  Examination of the abdomen revealed no 
evidence of abnormality.  Liver function tests were normal.  
The diagnosis was infection hepatitis with jaundice by 
history, without evidence of residuals.  

At his Travel Board hearing in September 2003, the veteran 
described his hepatitis illness in service.  He pointed out 
that due to his hepatitis, he was unable to donate blood.  He 
said that hypertension had been diagnosed shortly after his 
discharge from service, in connection with a job application.  
He said that last year he was sick with symptoms such as high 
fever, weakness, and anorexia, and he was prescribed 
penicillin for this illness.  He felt the illness could have 
been malaria.  The veteran claimed that doctors told him that 
his liver condition was related to his hypertensive heart 
condition.  He also said that he had obtained all previous 
medical records which were available.  

II.  Analysis

The file shows that by correspondence, the rating decision, 
and the statement of the case, the veteran has been informed 
of the evidence necessary to substantiate his claims, and of 
his and VA's respective obligations to obtain different types 
of evidence.  Identified relevant medical records have been 
obtained, and the veteran has stated that further treatment 
records are not available.  VA examination has been provided 
where necessary to decide the claims.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A.  Service connection for hypertension

The veteran contends that hypertension is either related to 
service or is secondary to his service-connected hepatitis. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  

The veteran says that hypertension was diagnosed shortly 
after service, but there is no evidence to confirm this.  
Similarly, there is no medical evidence linking hypertension 
to service-connected infectious hepatitis.  As a layman, the 
veteran has not competence to give a medical opinion on 
diagnosis or etiology of a condition.   Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The competent medical 
evidence does not show hypertension for many years after 
service, and it does not link it to service or to the 
service-connected infectious hepatitis.  

In sum, the credible medical evidence shows that hypertension 
was not present in service or for years thereafter, it was 
not caused by any incident of service, and it was not caused 
or worsened by service-connected infectious hepatitis.  It 
must be concluded that hypertension was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of a service-connected disability.  Neither direct 
nor secondary service connection for hypertension is 
warranted.  The preponderance of the evidence is against the 
claim for service connection for hypertension.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Service connection for malaria

The veteran contends that he has recurrent malaria which 
began in service.

Service medical records do not show the presence of malaria 
in service.  Further, the post-service medical records do not 
show malaria or any residuals of prior malaria.  As a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis or etiology.  Espiritu, supra.  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  As current malaria or malaria residuals 
are not shown, service connection is not warranted.  The 
preponderance of the evidence is against the claim for 
service connection for malaria.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

C.  Compensable rating for infectious hepatitis 

The veteran contends that his service-connected infectious 
hepatitis is of a severity to warrant an increased 
(compensable) rating.

Disability ratings are determined by the application of the 
VA's schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating.  The more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The provisions of 38 C.F.R. § 4.114 involving the liver were 
revised, effective July 2, 2001.  As the veteran's claim for 
a higher rating for infectious hepatitis was pending when the 
regulations were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v.  Derwinski, 1 Vet.  
App.  308 (1990).  However, the new rating criteria may only 
be applied to the period of time after their effective date.  
VAOPGCPREC 3-2000.  

Prior to July 2, 2001, rating criteria provided that healed 
nonsymptomatic infectious hepatitis was rated noncompensable.  
Where there was demonstrable liver damage with mild 
gastrointestinal disturbance, a 10 percent rating was 
warranted.  A 30 percent evaluation was assigned when there 
was minimal liver damage, and with associated fatigue and 
gastrointestinal disturbance which necessitated dietary 
restriction or other therapeutic measures.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2001).

Effective July 2, 2001, chronic liver disease without 
cirrhosis, such as hepatitis B, warrants a noncompensable 
evaluation when nonsymptomatic.  A 10 percent evaluation is 
warranted when there is intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (described above) having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2003).  

The VA examination in 2001 found the veteran's hepatitis to 
be asymptomatic.  However, multiple outpatient records in 
1999 note an enlarged liver, a history of hepatitis, and 
various complaints.  The veteran at times has voiced 
gastrointestinal complaints, even if he did not do so on the 
VA examination.  

Applying the benefit of the doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's infectious 
hepatitis is manifested by demonstrable liver damage with 
mild gastrointestinal disturbance, and thus a higher rating 
of 10 percent under the old version of Code 7345 is 
warranted.  The criteria for a rating above the 10 percent 
level, under either the old or new version of Code 7345, are 
not shown.


ORDER

Service connection for hypertension is denied.

Service connection for malaria is denied.

An increased rating of 10 percent rating for infectious 
hepatitis is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



